Citation Nr: 0404940	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  99-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent staphylococcal furuncles, multiple 
sites, with scarring.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which assigned an initial evaluation 
of 30 percent for PTSD and an initial rating of 10 percent 
for recurrent furuncles, after granting service connection 
for these disabilities.  

During the pendency of this appeal the RO increased the 
rating assigned for PTSD to 50 percent from the effective 
date of service connection.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit . . .does not . . . abrogate the 
pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has indicated his intent to continue his 
appeal with respect to this matter.  

The Board further notes that the issue of entitlement to a 
higher initial rating for dizziness and headaches was 
initially included in the veteran's appeal but the veteran 
withdrew his appeal with respect to this matter following a 
July 2003 rating decision granting a 50 percent rating for 
this disability.

The RO in a letter dated in September 2003 asked the veteran 
to clarify his desire with respect to a hearing before a 
traveling Member of the Board.  No response to this letter 
has been received.  However, a review of the evidence does 
not show that the veteran has ever requested a hearing before 
the Board.  On the contrary, on his January 1999 substantive 
appeal he indicated that he desired a hearing before an RO 
hearing officer rather than a Member of the Board.  
Similarly, a January 1999 statement from his representative 
indicates his desire for a "local hearing with the local 
hearing officer."  A hearing before an RO hearing officer 
was held in September 1999.  No subsequent request for a 
hearing before the Board has been received and in July 2003, 
the veteran's representative asked for the claim to be 
expedited due to the veteran's financial condition.  
Accordingly, no further action on this matter is required.   

The issue of entitlement to a higher initial evaluation for 
recurrent staphylococcal furuncles is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.  

2.  Since June 1997, the veteran's PTSD has been productive 
of no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.655, 4.7, 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], are not applicable to appeals such 
as the current one involving a notice of disagreement with 
the initial evaluation of a disability.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  This precedent opinion by the VA 
General Counsel is legally binding upon the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that the record reflects that 
the veteran has been informed of the evidence necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire the 
RO to obtain the evidence on his behalf.  

With respect to VA's duty to assist the veteran in the 
development of the facts pertinent to this claim, the Board 
notes that pertinent VA treatment records have been obtained 
and the veteran has been provided appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the facts pertinent to this claim have been properly 
developed.

Evidentiary Background:  The veteran filed his claim for 
service connection for PTSD in June 1997.  In support of his 
claim, the veteran submitted a July 1997 statement discussing 
his post-traumatic stress disorder.  He reported that his 
unit, while performing patrol duty during the Tet Offensive, 
was attacked by Viet Cong forces.  According to the veteran, 
he participated in the recovery of dead bodies during his 
service.  He asserted that he continued to have nightmares of 
picking up body parts or looking for weapons.  He reported 
hatred of people of Asian descent and a desire to physically 
hurt them.  Additionally, he could not watch television 
programs with war themes.   

The report of an August 1997 VA general medical examination 
indicates that the veteran was oriented with a good memory.  
Additionally, his behavior, comprehension, and coherence of 
responsive and emotional reactions were normal.  

In September 1997, the veteran underwent a VA psychiatric 
examination.  He lived with his wife of 30 years and had 
three grown children.  The veteran last worked three years 
ago delivering oil; however, he stopped working due to 
repeated medical problems with his back and legs.  The 
veteran was not undergoing any psychiatric treatment.  While 
reluctant to talk about his service in Vietnam, the veteran 
reported having nightmares as often as 8 to 10 times a month.  
These nightmares would wake him up in the middle of the 
night, yelling, screaming, cursing, and crying.  He indicated 
that the frequency of nightmares had decreased in recent 
years.  He avoided violent movies and movies about war.  He 
did not meet with other veterans.  He described being 
isolative and did not have any friends.  He stayed in the 
house most of the time and avoided crowds, shopping, and 
public places.  He had difficulties sleeping at night and did 
not plan for the future.  He felt depressed and guilty.  His 
guilt was mostly related to thinking about children that had 
died in the war.  He denied any current substance abuse.  
While he denied psychotic experiences, he was always 
hypervigilant.  The examiner noted that the veteran was 
fairly groomed wearing casual clothes.  He made good eye 
contact during the interview.  His mood was depressed, and he 
was anxious when talking about issues related to Vietnam.  
His affect was appropriate, and he had no thought disorder.  
He denied any hallucinations and delusions.  Likewise, he did 
not have suicidal or homicidal ideations.  He was alert and 
oriented times three and there was no evidence of any 
cognitive deficits.  The veteran was able to remember dates, 
times, and places appropriately.  However, the examiner noted 
that "it was remarkable that he was very vague about the 
issues related to Vietnam."  The pertinent diagnosis was 
post-traumatic stress disorder with a history of alcohol 
dependence, in remission.  A Global Assessment of Functioning 
Score (GAF) of 50 was assigned.  The examiner noted that the 
impairment in the veteran's ability to sustain employment, 
caused by his PTSD, was in the moderate range.  He had 
difficulty adjusting to the work place secondary to his 
difficulties getting along with others.  He also was noted to 
have moderate impairment in his psychosocial adjustments 
since he had been isolated from his family.  He had 
difficulties with intimacy with his wife and children.  

In September 1999, the veteran testified at a hearing before 
an RO hearing officer.  He had not had steady employment 
since 1995 when he worked at an oil company owned by his 
wife.  He testified that he injured his back while on the job 
in 1995.  After undergoing back surgery, he returned to work 
performing administrative functions, but was unable to 
continue working due to problems with his memory.  He also 
reported that he got into arguments with clients.  
Thereafter, his sons took over the business.  He tried 
working in November and December 1998 answering the telephone 
and taking messages regarding delivery schedules; however, 
his memory problems caused him to make mistakes and he was 
rude and insulting to clients.  He forgot thing such as where 
he was going or why he went to the store.  He also had 
forgotten his phone number on occasion.  He had difficulty 
sleeping due to his nightmares and sleep apnea and his wife 
had to sleep in a separate room.  This caused a strain on his 
relationship with his wife.  He took Elavil and Ambien to 
help him sleep.  He admitted that he got angry and would 
throw things such as his cane.  His grandchildren were afraid 
to sleep overnight at his house.  While his relationship with 
his wife was strained, they did not intend to divorce.  

The veteran was afforded a VA psychiatric examination in 
October 1999.  The examination report indicates that the 
veteran was not receiving any psychiatric treatment.  He 
reported nightmares 3 to 4 times per week, accompanied by 
severe panic and occasional flashbacks.  He had trouble 
concentrating and difficulty with his temper.  He would 
become upset and throw things with minimal provocation.  He 
was socially isolated and avoided crowds.  He reported 
frequent crying spells and was easily startled.  He avoided 
any reminders of the military.  The examiner noted that the 
veteran had many symptoms of severe PTSD including 
hyperarousal and avoidance.  He had few activities and 
interests.  He read and watched television, but was careful 
to avoid references to combat or violence.  He had some 
symptoms of major depression including trouble concentrating, 
low self-esteem, and excess guilt.  He did not have appetite 
disturbances and was not suicidal.  He denied any psychotic 
symptoms and was oriented to person, place, and time without 
obvious cognitive deficits.  His affect was restricted and 
his mood was sad and anxious.  The examiner noted that the 
veteran was pleasant and cooperative during the examination.  
His insight and judgment were good.  The pertinent diagnoses 
were PTSD, chronic and severe, rule out major depression.  A 
GAF of 35 was assigned. 

VA outpatient treatment records dated from June 2000 to July 
2002 show that the veteran received treatment for his PTSD.  
These records shows complaints of depressed mood, flashbacks, 
nightmares, crying spells, night sweats, irritability, 
startle response, decreased concentration, panic attacks, and 
avoidance of war related cues.  The veteran denied suicidal 
or homicidal ideations and had no auditory or visual 
hallucinations or delusions.  These records reflect that the 
veteran was appropriately groomed and cooperative during 
treatment.  He was noted to have good eye contact and his 
speech displayed a regular rate and tone.  His thought 
processes were goal directed and logical.  He had no 
perceptual disturbances and his judgment and insight were 
fair to good.  These records show assignment of a GAF of 55.  

In June 2000, his mood was described as "down."  His affect 
was constricted and tearful when discussing combat-related 
experiences.  He was started on medication to target his 
symptoms of depressed mood, anxiety and insomnia.  A 
subsequent addendum to the June 2000 progress note indicates 
that the veteran reported significant improvement in his 
mood, sleep and anxiety since starting pharmacotherapy.  He 
also noted decreased flashbacks and intrusive memories of 
war-related events.  Similarly, an August 2000 primary care 
progress note indicates that the veteran's PTSD was improved 
with medication.  In November 2000, he reported a decrease in 
nightmares and intrusive memories; however, he had a recent 
worsening of mood which he attributed to his recent medical 
problems.  In December 2000, he reported that he was 
"depressed a lot."  He was noted to have a constricted 
affect at that time.  A December 2000 progress note indicates 
that the veteran's VA psychiatrist recommended that he not 
seek employment at that time. 

In January 2001, the RO received an anonymous letter, on the 
letterhead of the oil company owned by the veteran's wife.  
It was reported that the veteran took a lot of medication, 
mumbled, and talked to himself when he worked for the 
company.  During one episode, he accidentally erased a 
computer program that required several thousand dollars to 
replace.  When he returned to work in 1998, he would "mess 
up" orders, take down wrong medication, and loose his temper 
with customers.  Because of this behavior, he was let go.  
The veteran reportedly blamed this behavior on his military 
service.  

A March 2001 VA treatment record indicates that the veteran 
reported that his overall mood had improved with his current 
medication and that he had less frequent mood swings.  He 
also reported that he was sleeping better at night and waking 
up less during the night.  He reported improved 
concentration, but still felt easily tired.  He also reported 
a decrease in the frequency of nightmares to about once or 
twice a week.  He reported a decrease in anxiety attacks; 
however, he still felt "panicky" and lost his temper 
easily.  However, in May 2001, he reported that his overall 
mood had improved significantly on his current regimen.  He 
reported that he did not sleep through the night; however, 
this was related to a need for him to urinate.  He had a 
decrease in irritability and no recent anger outbursts.  At 
that time, his mood was "good" and his effect was euthymic.  
During treatment in June 2001, the veteran reported, "I have 
not felt so good in a long time."  His family wanted to 
spend more time with him and had noticed his lack of 
irritability.  He was having long conversations with his 
family.  

In November 2001, the veteran reported that his mood was 
"not too bad," but not as good as it had been.  He was 
bothered by the recent terrorist attacks on the World Trade 
Center.  However, he was not feeling severely depressed and 
had no thoughts of suicide.  He had no wish for death and no 
plan or intent to harm himself.  His relationship was his 
wife was not good, but they did not plan to separate.  His 
daughter lived next door and was supportive.  He had 
decreased temper and decreased panic.  At that time, his 
affect was flattened with little emotion and no smiling.  His 
thought content displayed no active or passive suicidal or 
homicidal ideations, no hallucinations, and no delusions.  
His thought process was linear and logical.  

In December 2001, the veteran reported that he felt "less 
sad" and had "a little more drive."  However, he still had 
trouble sleeping.  His nightmares continued but he felt that 
they were "not as bad."  It was noted that he had not been 
persistently depressed and he had no desire, plan, or intent 
to harm himself.  He was clean, well groomed and dressed, 
calm, cooperative, and polite.  His speech was more animated 
and spontaneous and he was well articulated.  His affect was 
brighter and he had more emotion with some faint smiling.  

In December 2001, the RO issued a rating action awarded a 
total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU).   This 
award was effective from November 24, 2000, the date of 
receipt of his claim for TDIU benefits.  

In January 2002, the veteran reported that he was feeling 
better during the day.  He was more energetic after 
increasing his Trazodone.  His sleep had improved to about 
four hours per night, but he continued to have 2 to 3 
nightmares a night which caused him to wake up screaming.  He 
was not fully compliant with his medication.  His mood was 
intermittently depressed and he felt down 2 to 3 days per 
week.  

In April 2002, he reported that he had been doing better for 
a couple of weeks.  His mood was "pretty good" and his 
sleep was good when his pain was controlled.  He was well 
articulated.  His affect was brighter and he had more emotion 
with some smiling.  

A May 2002 treatment record indicates that the veteran 
remained active walking 3 miles a day, working in his 
woodshop, and seeing his family.  He had no manic or 
psychotic symptoms.  His speech was more animated and 
spontaneous and his affect was brighter with more emotion and 
some smiling.  He was not judged to be at risk for self-harm.  
Sleep was still problematic with a recent worsening.  He was 
prescribed Ambien.  Subsequent treatment records in June and 
July 2002 indicate that the veteran's PTSD symptoms had 
improved.  He reported that his sleep was "much much 
better" since he started on Ambien.  His wife had noted a 
big improvement in his mood.  While he continued to have 
nightmares, they were bothering him less.  While he had 
previously been socially withdrawn, he now socialized well 
with his children's families and had a better relationship 
with his wife.  

The veteran was afforded a VA psychiatric examination in July 
2002.  The examiner noted that the veteran's recent 
outpatient treatment records noted chronic symptoms of PTSD 
with some improvement in sleep with Ambien and some decrease 
in flashbacks.  On examination, the veteran reported re-
experiencing symptoms in the form of nightmares and daytime 
distressing recollections and significant distress, both 
psychological and physical at reminders.  He described 
significant arousal symptoms in the form of chronic 
irritability and sleep disturbance.  He was edgy and 
hypervigilant and reported exaggerated startle reactions.  He 
reported being emotionally numb and distant from his family, 
but was more socially conformable and connected to family 
with the addition of medications recently.  It was noted that 
mild progress was reflected in the medical record.  The 
examiner noted that the veteran was very focused and somewhat 
preoccupied with medical and somatic concerns.  Because of 
his physical symptoms, he reported significant decrease in 
activities, but still reported some enjoyment, including 
reading, playing with his grandchildren, and walking 3 to 4 
times per week.  He remained married to his wife of 36 years 
and was in close contact with his three children.  

On examination, the veteran was very pleasant and talkative 
with significant focus on somatic concerns including his 
headaches and eyesight as well as other physical limitations.  
His affect was somewhat restricted and dysphoric.  He 
described mood swings with significant irritability.  His 
thoughts were logical with no formal disordered thought 
process although there was some tangentiality.  He reported 
both auditory and visual hallucinations, including someone 
calling his name and hearing a voice call "help" and 
hallucinations of figures in the corner of his eye.  There 
was no evidence of delusional thought content and his 
cognition was grossly intact.  His insight was fair and his 
judgment was good.  The pertinent diagnosis was PTSD with a 
GAF of 55.  The examiner summarized by noting that the 
veteran presented with chronic symptoms of PTSD.  Some 
symptoms including some avoidance and arousal symptoms 
appeared to be modestly improved with medication.  The 
veteran's psychotic symptoms in the form of auditory and 
visual hallucinations appeared to be part of his PTSD and did 
not appear to constitute an independent psychotic disorder.  
His symptoms had caused significant impairment in function.  

Legal Criteria: Disability ratings are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 
(2003).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2003).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 31 to 40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Id.  A score of 
41to 50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51 to 60 is appropriate 
where there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Analysis:  The Board concludes that the veteran's current 
evaluation of 50 percent fully contemplates the level of 
disability due to his service-connected PTSD.  The medical 
evidence does not demonstrate that the veteran's PTSD has 
resulted in deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  The record 
does not demonstrate the presence suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
or an inability to establish and maintain effective 
relationships, so as to warrant assignment of the next 
higher, 70 percent, evaluation under Diagnostic Code 9411.

The objective medical findings, as noted in the VA 
examination reports and outpatient treatment records dated 
from 1997 to 2002, show that the veteran has difficulty in 
adapting to stressful occupational situations.  He had 
difficulty adapting to an administrative position with his 
family's business after attempting to return to work 
following his back injury.  However, despite this difficulty, 
the veteran has been able to maintain a marriage of over 36 
years.  Likewise, the evidence shows that he has maintained 
contact with his children.  Despite reporting isolation and 
distance from his family, the July 2002 examination report 
notes that he was socially comfortable and connected to his 
family.  He enjoyed playing with his grandchildren.  

While the veteran complained of auditory and visual 
hallucinations during his most recent VA examination, his 
outpatient treatment records do not show complaints of 
hallucinations.  The evidence does not show that the veteran 
experienced suicidal ideations.  On the contrary, in May 2002 
it was felt that he was not at risk for self harm.  Similar 
observations were noted in September 1997, November 2001 and 
December 2001.  The evidence also does not show that the 
veteran expresses obsessional rituals which interfere with 
routine activities.  Similarly, his speech was not 
intermittently illogical, obscure, or irrelevant.  The 
outpatient treatment records show that his speech displayed a 
regular rate and tone.  For example, in April 2002 he well 
articulated and in May 2002, his speech was animated and 
spontaneous.

The evidence also does not show near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  While the veteran's mood was 
described as "down" in June 2000, subsequent treatment 
records show improvement with medication.  In March 2001, he 
reported that is overall mood had improved.  In November 
2001, his mood was "not too bad."  Despite being bothered 
by the September 11, 2001, terrorist attacks, he was not 
feeling severely depressed.  While he reported that his mood 
was intermittently depressed in January 2001, subsequent 
treatment records in April 2002 show that his mood was pretty 
good.  

The evidence also does not show that the veteran has impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  While the veteran has complained of 
irritability with family members and past irritability with 
clients, the evidence does not show that he has impaired 
impulse control or that periods of violent behavior.  On the 
contrary, treatment records in March 2001, May 2001, and 
November 2001 indicate that he had a decrease in irritability 
and recent anger outbursts.  In May 2002, the examining VA 
physician noted that he was very pleasant.

The evidence does not show that the veteran's PTSD is 
manifested by spatial disorientation.  Likewise, there is no 
evidence of neglect of personal appearance and hygiene.  On 
the contrary, in December 2001, he was described as clean, 
well groomed, and well dressed.  

Notwithstanding the veteran's recent complaints of 
hallucinations, his irritability, and flashbacks, the veteran 
symptoms have more closely approximated the criteria for a 50 
percent disability.  The Board notes that the veteran's GAF 
score was recorded as 35 in October 1999.  However, this GAF 
is not consistent with the other GAF scores of record. On the 
contrary, in September 1997 his GAF was 50, and VA outpatient 
treatment records from 2000 to 2002 indicate that his GAF was 
constant at 55.  Similarly, the recent July 2002 VA 
examination indicates a GAF of 55.  

While the veteran's PTSD symptoms were noted to have caused 
significant impairment in functioning, the evidence does not 
show that the veteran has occupational and social impairment 
with deficiencies in most areas.  Symptoms such as impairment 
of memory and difficulty in establishing and maintaining 
effective work and social relationships are contemplated by 
the 50 percent disability rating presently in effect.  
Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for an initial disability 
rating in excess of 50 percent for the veteran's PTSD are not 
met.  The Board also has considered whether the veteran is 
entitled to "staged" ratings for his PTSD, as prescribed by 
Fenderson.  However, at no time does the evidence show 
entitlement to a rating higher than the 50 percent rating 
assigned.  Therefore, staged ratings are not for application.


ORDER

An initial disability evaluation for PTSD in excess of 50 
percent is denied.


REMAND

With respect to the veteran's claim for an initial rating in 
excess of 10 percent for his service-connected recurrent 
staphylococcal furuncles, the Board notes that in the 
September 2003 VA Form 646, the veteran's representative 
stated that the veteran received treatment for his service-
connected skin condition at the West Haven Connecticut VA 
Medical Center (VAMC) during the last week of August 2003.  A 
review of the claims folder indicates that these recent 
treatment records are not associated with the claims folder.  
On the contrary, the most recent VA medical evidence of 
record is dated in August 2002.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action:

1.  The RO should ask the veteran to 
submit any evidence in his possession 
pertinent to his claim for a rating in 
excess of 10 percent for his recurrent 
furuncles.  He should also be requested 
to provide the names and addresses of any 
health care providers who may possess 
additional records pertinent to this 
claim.  identifying information and any 
necessary authorization to enable the RO 
to obtain any other records 

2.  Thereafter, the RO should take 
appropriate steps to obtain copies of any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain copies of all 
records pertaining to treatment or 
evaluation of the veteran's 
staphylococcal furuncles at the West 
Haven VA Medical Center since June 2002.

3.  If the RO is unsuccessful in 
obtaining any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the evidence.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
a disability evaluation in excess of 10 
percent for the veteran's service-
connected recurrent furuncles.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



